DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The amendments and arguments presented in the papers filed 12/14/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/17/2021 listed below have been reconsidered as indicated.
a)	The objection to the drawings is withdrawn in view of the replacement sheets.

b)	The corrections to the specification addressing the Nucleotide Sequence Disclosure requirements are acknowledged.

c)	The objections to the abstract and the specification are withdrawn in view of the amendments to each.

d)	The rejections of claim 2 are rendered moot by the cancellation of the claim and are withdrawn as such.

e)	The rejections of claims: 1 and 3 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Southern (US 6,150,095); claims 1 and 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095) in view of Weissman (US 6,066,452); and claims 1 and 5-8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095) in view of Casey (US 2002/0187470 A1), are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 1, 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095; cited on the 2/26/2020 IDS) in view of Ju (US 6,627,748 B1).
The following is a new rejection necessitated by the amendments to the claims.
Claim 1 recites five steps. MPEP 2111.01(II) states it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. As a matter of logic, the steps are to be performed in the order recited as the steps reference to previously set forth elements and the implicit relationship between the steps.
Regarding claim 1, Southern teaches obtaining an array comprising a plurality of probes of the same sequence covalently attached to a solid support. The probes are perfectly complementary and specific for a 5’ region associated with a polymorphism, but not the polymorphism itself. See Fig. 3; col. 3, lines 59-60; and col. 4, lines 29-49.
Southern teaches hybridizing target sequences from a nucleic acid sample to the array probes, along with an added collection of labeled interrogation probes. See Fig. 3; col. 3, lines 59-60; and col. 4, lines 29-49. The interrogation probes, or tag oligonucleotides, have a 3’ residue that is different and a different fluorophore (col. 4, 
A ligase is added with the mixture such that the interrogation probe is ligated to the array probes in a target sequence dependent manner (Fig. 3; col. 4, lines 29-49; and Examples 1-8). 
The hybridization pattern is analyzed via an imager to determine the presence or absence of the labeled interrogation probe at different array features (Examples 1-8).
Regarding claim 3, Southern teaches numerous times the complex of the target sequences, array probes and labeled interrogation probes are hybridizing to one another in the presence of formamide (col. 9, lines 5-21; col. 11, lines 20-25; and col. 60-65).
Regarding claim 9, Southern teaches multiple probes for each SNP are on the array (Fig. 3B)
While Southern teaches the above methods, Southern does not specifically teach the two interrogation probes comprises “a common label”.
However, Ju teaches that labels of various types used on interrogation probes were well-known.
Regarding claim 1, Ju teaches a pair of interrogation probes that terminate in an A and a G. The probes include a 5’ label that is different, e.g. Tag1, Tag2, Tag3 (Fig. 7 and 10). The 5’ labels are different because they have different fluorescence signatures as demonstrated in Fig. 10. The probes also include a “common label”, e.g. “F” between 
It would have been prima obvious to the ordinary artisan to have substituted the 5’ labels of Southern’s probes used in the disclosed methods, with the 5’ labels of Ju comprising a “common label”. One would have been motivated to make the modification because the labels of Ju can be tuned for the development of a large number of combinatorial fluorescence energy transfer tags that can be excited by a single laser source and analyzed by simple detectors (col. 1, line 63 to col. 2, line 5). The modification has a reasonable expectation of success as the 5’ labels of Southern and Ju are functionally equivalent as both are able to differentiate between interrogation probes that have ligated to a probe based on a target nucleic acid as a template.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095; cited on the 2/26/2020 IDS) in view of Ju (US 6,627,748 B1) as applied to claim 1 above, and in further view of Weissman (US 6,066,452; previously cited).
The following is a new rejection necessitated by the amendments to the claims.
Regarding claim 4, while Southern teaches the use of formamide, Southern does not teach the use of yeast RNA during hybridization.
However, the use of yeast RNA is a well-known non-specific inhibitor that is routinely used in hybridization assays as demonstrated by Weissman (col. 8, lines 14-26).
.

Claims 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Southern (US 6,150,095; cited on the 2/26/2020 IDS) in view of Ju (US 6,627,748 B1) as applied above to claim 1, and in further view of Casey (US 2002/0187470 A1; previously cited).
The following is a new rejection necessitated by the amendments to the claims.
Regarding claims 5-7, while Southern teaches the above methods, Southern does not specifically teach the length of the array probes (claims 5-7) or the nucleic acid sample is unamplified genomic DNA (claim 8).
However, Casey demonstrates what was known in the art regarding hybridization assays used for genotyping samples.
Regarding claims 5-7, Casey teaches that a variety of capture probe lengths are known, such as 40 or more nucleotides and 27 or 28 nucleotides (para. 92). Casey further teaches other oligonucleotide lengths can be utilized and optimal length for any specific use can be determined according to the specific nucleic acid composition, as will be known to those skilled in the art (para. 92).
The length of the array probes of Southern may be modified in view of the teachings of Casey and the state of the art in the optimal lengths may be determined for 
Regarding claim 8, Casey teaches detecting SNPs, such as in done in the method of Southern, using genomic DNA as an alternative to amplified DNA (para. 3, 16, 17 and 19).
It would have been prima facie obvious to the ordinary artisan to the ordinary artisan that the method of Southern may be modified to use genomic DNA as an alternative to amplified DNA based on the teachings of Casey which demonstrates the use of such samples were well-known and were functional alternatives to one another.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,845,494 B2.
The following is a new rejection necessitated by the amendments to the claims.

The elements of claims 11-16 are obvious variants of the ‘494 claims in view of the state of the art as demonstrated by the references of record.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634